Appeal from a judgment of the Supreme Court, Monroe County (Daniel J. Doyle, J.), rendered December 20, 2010. The judgment convicted defendant, upon a jury verdict, of robbery in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of robbery in the third degree (Penal Law § 160.05). Viewing the evidence in light of the elements of the crime as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we reject defendant’s contention that the verdict is against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). It is well settled that “[g]reat deference is to be accorded to the fact[ ]finder’s resolution of credibility issues based upon its superior vantage point and its opportunity to view witnesses, observe demeanor and hear the testimony” (People v Aikey, 94 AD3d 1485, 1486 [2012], lv denied 19 NY3d 956 [2012] [internal quotation marks omitted]; see People v Gay, 105 AD3d 1427, 1428 [2013]). “[A] jury’s verdict is not necessarily against the weight of the evidence merely because it accepts part of a witness’s testimony and rejects other parts” (People v Alteri, 49 AD3d 918, 920 [2008]; see People v Paulk, 107 AD3d 1413, 1414 [2013], lv denied 21 NY3d 1076 [2013], reconsideration denied 22 NY3d 1157 [2014]). We perceive no reason to disturb the jury’s resolution of the credibility issues or the weight that the jury accorded to the evidence (see Gay, 105 AD3d at 1428). Contrary to defendant’s further contention, the sentence is not unduly harsh and severe.
Present — Centra, J.P., Peradotto, Lindley, DeJoseph and Scudder, JJ.